         Case 20-11157                  Doc 1            Filed 05/20/20 Entered 05/20/20 11:14:11                                          Desc Main
                                                            Document    Page 1 of 7


       Fill In this Information to Identify the case:

       United States Bankruptcy Court for the:

                                 District of    Massachusetts
                                               (State)

       Case number (II kno,vn): ----------- Chapter                         _7__
                                                                                                                                                D   Check if this is an
                                                                                                                                                    amended filing
 Official Form 205
  Involuntary Petition Against a Non-Individual                                                                                                              12/15

 Use this form to begin a bankruptcy case against a non-Individual you allege to be a debtor subject to an involuntary case. If you want to begin
 a case against an individual, use the Involuntary Petition Against an Individual (Official Fonn 105). Bo as complete and accurate as possible. If
 more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
 known).


               Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


 1.    Chapterofthe                       Check one:
       Bankruptcy Code
                                          � Chapter 7
                                          D       Chapter 11


•@fj           Identify the Debtor


, 2.   Debtor's name                      Legacy Global Sports, L.P.


 3.    Other names you know
       the debtor has used in
       the last 8 years
       Include any assumed
       names, trade names, or
       doing business as names .

. 4.   Debtor's federal
       Employer Identification           rsJ Unknown
       Number (EIN)


                                         Principal place of business                                           Mailing address, if different
 6.    Debtor's address

                                          77 Sleeper Street
                                         Number          Street                                            Number          Street


                                                                                                           P.O. Box

                                          Boston                                  MA       02210
                                         City                                    State    ZIP Code         City                                � ZIP Code



                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                          Suffolk
                                         County                                                            Number          Street




                                                                                                           City                                � ZIPCode


 Official Form 205                                             Involuntary Petilion Against a Non-Individual                                        page 1
          Case 20-11157           Doc 1                 Filed 05/20/20 Entered 05/20/20 11:14:11                                              Desc Main
                                                           Document    Page 2 of 7



 Debtor         Legacy Global Sports, L.P.                                                        Case number 1,ri...,,ow,,11                              _
               Name




 s. Debtor's website (URL)        www.legacyglobalsports.com


1.    Type of debtor             D      Corporation (including limited Liability Company (LLC) and Limited liability Partnership (LLP))
                                 r:;/   Partnership (excluding LLP)
                                 O      Other type of debtor. Specify:--------------------------


 s. Type of debtor's
    business                      Check one:

                                  O   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                  O   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (518))
                                  O   Railroad (as defined in 11 U.S.C. § 101 (44))
                                  O   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                  O Commodity Broker (as defined In 11 U.S.C. § 101 (6))
                                  O Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                  rs(None of the types of business listed.
                                  O Unknown type of business.

9.    To the best of your         f;/   No
      knowledge, are any
      bankruptcy cases
                                 O      Yes. Debtor                                                             _ Relationship
      pending by or against
                                             District                               Date filed                           Case number, if known.            _
      any partner or affiliate                                                                   MM I DD I YYYY
      of this debtor?

                                             Debtor                                                            _         Relationship

                                             District                               oate filed ------ Case number, if known.                               _
                                                                                                 MM/DD/YYYY




•&Fi           Report About the Case

10. Venue                        Check one:

                                 [STOver the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place or
                                      business, or principal assets in this district longer than in any other district.

                                 O    A bankruptcy case concerning debtor's affiliates. general partner, or partnership is pending in this district.



11. Allegations                  Each petitioner is eligible lo file this petition under 11 U.S.C. § 303(b).
                                 The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                 At least one box must be checked:

                                 ISf"The debtor is generally not paying its debts as they become due, unless they are the subject or a bona
                                     fide dispute as to liability or amount.

                                 O    Within 120 days before the filing or this petition, a custodian, other than a trustee, receiver, or an
                                      agent appointed or aumorlzed to take charge or less than substantially all of the property of the
                                      debtor for the purpose of enforcing a lien against such property, was appointed or took possession.


12.   Has there been a           !V'No
      transfer of any claim
      against the debtor by or   O   Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
      to any petitioner?              Rule 1003(a).
                                                                              - --------- - -----···-----··
Official Form 205                                       Involuntary Petition Against a Non-Individual                                             page 2
   Case 20-11157                   Doc 1           Filed 05/20/20 Entered 05/20/20 11:14:11                                                                         Desc Main
                                                      Document    Page 3 of 7

               legacy Global Sports, L.P.


1J. Each potibonei"a claim                N1n,e of peVtiOnwt                                                                                                                 Amount of tM claim
                                                                                                                                                                             abov• the value r:A
                                                                                                                                                                             ...,.11 ...

                                                                                                       Unpa:d rti'-lnd ctue unoe, con!ract
                                          Pro Hock:Y 11evolopment (2���}. Inc.        _               Jcr 10.LU.CaWe.Ot eo,gci;tHVIOO                                        s   133.09.9_
                                           Bay �1ato ttr,ckey. LLC
                                           dlhl'I/Jtmror Bn.ao1 Hoc.,Ry                               Unpaid halal coO:.,ng toes flue                                        $   28,575.95
                                                                                                       U�paid <elJnd due far tournan,�111
                                          Super Series AAA. LLC                                       JI.lilt ���ljJ                                                             23,000
                                          ----·------                                                                                                            _           5

                                                                                                                 lota1ofpoM10t1e�·ci3.-ns                                    s 202,142.47
                                                                                                          \�� •':.......:fl<'ri.j f-11 ��.:.- bl S,t!rL�'I .;.:.,- -r -...
                                                                                                          '4,!"C.,.,.¥f-�d�'-!.��

    If mo,.. space ;g IINdtd lo lial pcliUonor.>, atla<:h �ddiUonal shffts. W,lto Iha alleged d�tor':s name .ind the can•e number, If known, at
    Ula top of Uch .. ..__ Fol101111ln9 tho format of this form. 501 out t1ta Information n,quirad In Parts 3 and_. of tho form for oactl
    addiliOIIAI peUUoning ued110r, Ille pvtltlonet's claim, tho polltionor's repreunlotiYO, ,1ntl th" petitlonot'a attorney. Include ti•
    atatcment undor pcm•lty of perjury set out In Pait_. 01 the form, roUowod t,y each add11ional pctrllOnet's (o< revresentatiV•'s) signatur•,
    along witll lhe signature of th• petlllaMt'• altornoy.




                             is o &enous ctb-ne. tt.akiog u !olse slli\cmcnl in ca'IOOCuon With a blliwtJptcy case can resu,1 •n fines up to
    WARNING - Bankruptcy fraUd
    SSOOOOOor,mpr:sorJNntforupto20years.orl)olh HIU.SC.§§152. i'.141.1519 3r,d3571.

    P� IQ!jues: rn.:t an O'dcr IOt rel:-01 Ile lllltereo "l!o,11>t :ho d�b!o, w1dor Ille ci,1pte1 of 11 U.S C. >!"'<"if,P.d in th-s peH�,.n. r. a
    pelilionl"iJ credltO<"' a corporabon. anach the =porate ow11,,,.hip s�l<!.-r.cnt r&q�!red by Bankrupt� R\;111 IUlO,o).11 any JX!bliooer is a
    1-ign f'llpre..erttalive ar,p<">r.tcd In a !Oro,en prccelldillg. attach a �,ti�ed copy or L're ot<JO< or the coun yranl.'ng recognitJor.

    I haw tllCllllll*1 tlw information in lllls document and 11.lw e reasonable belil)i lhal the rnoona1fon " iru. and co,..et

    Pet!tloneB or Petlltonen' Repn,stntalvo                                           AltorMya


    Na,.,. .and militi<1g add-sol�

    Pro Hockey i;>evelopment (2015), Inc:                                              Joseph S.U. Bodoff
                                                                           _
    N,,,.,
                                                                                          Rubin and Rudman LLP
    24 Bluff Trail                                                                    ,..;.-,,., n.,.me, d an�

     Noble ton                              Ontario            L78 OA1                 53 State Street
                                                                                      �-·Sl:CM
    c., .                                                                                                                 -----------------

                                                                                          Boston                                                        MA
                                                                                      c.:;:··----
    Name and malllng addl1>Ss of pc,Ulloner'a Npteffn!llUve, ii •ny

    Vickie Hofford                                                                                               617-330-7038 F.mili'1bodoff@rubinrudman.com
    Homo

    24 Bluff Trail                                                                    U:a: number            549116
    N�r       S"1111

                                            Ontario            l7B OA1                                       MA
                                           6tl1"               ll.O Code




Official Form 205                                       Involuntary Petition   /,g�""' o Norr lr>d,vldual                                                                         P'"leJ
      Case 20-11157                                      Doc 1            Filed 05/20/20 Entered 05/20/20 11:14:11                                                 Desc Main
                                                                             Document    Page 4 of 7




                    Legacy Global Sports, L.P
Debtor
                   �---                                                                                                 Case number 11 .....-.0..,..,,_-------------




                                                                                                                                        1
    Name and mailing address of petitionor

     Bay State Hockey, LLC d/b/a/Junior Bruins Hockey                                                     Joseph S.U. Bodotf
    Namt                                                                                                 Printe<1 name

                                                                                                         Rubin and Rudman LLP
     121 Donald Lynch Blvd.                                                                              Firm na:ne. if any
    Numoo,         Sltl,CI                               --'----- ------

     Marlborough                                              MA                    01752                 53 State Street
    City                                                     State                 ZIPCodo               Number     Street
                                                                                                          Boston                                 MA                    02109
                                                                                                         City                                  S1ato---                ZIP Code
    Namo ancl malling addn,ss of potitloner's roprosontative, If any
                                                                                                         C<Jntact phone       617-330-7038   Ema,i      jbodoff@rvblnrudman.com
     Christopher Masters
                                                                                                         Batnumbor           549116
     121 Donald Lynch Blvd.
    1" umber       S!reet
                                                                                                         Sta?e               MA
     Marlborough                                              MA                    01752
    Ci!y                                                     Steto                 ZI" CM•

    I dedarn under pe�alty cf perjury that me foregoing is true and correct.

    Execu1e<I on        �,-.     /7 .
                                   Z6
                      IIM I DU f YYYY


 x (A-zµ--ro-Ot.,..JNf.(l
    Signature   ot pet:tionc!' or rcpresaolnt,vc, ir.cludins; repre,ortatrve's tit1e
                                                                                                                                                ..   __ . . .. _   �

    Name and malling address of petitioner

     Super Series AAA, LLC                                                                               Joseph S.U. Bodotf
                                                                                                         Printed �ame
    Name
                                                                                                         Rubin and Rudman LLP
    7250 Woodmont Ave. Suite 210                                                                         Ftrm name, it any
    N(lmbcr     Street

                                                              MD                   20814                 53 State Street
     Bethesda                                                                                            Number     Slfeel
    Crty                                                     State                ZIP Code
                                                                                                         Boston                                 MA                     02109
                                                                                                        City                                   Stile                   ZIP Code
    Name and mailing address of politlonar's reprnsentauve,                                   Jr any
                                                                                                         Cor.lact pncoa      617-330-7038 Ema,1 jbodoff@rubinrudman.com
    Jeremy Dallow
   c:-    . �-----------·-----·---
       a e-
     N m-
                                                                                                         Bar nu-nber      549116
    7250 Woodmont Ave, Suite 210
   Number       StJ�et
                                                                                                         State            MA
    Bethesda                                                 MD                    20814
   City                                                     Stale                 ZIP Code


   I declare under poMlty of per1ury that the foregoing Is lrue and correct.


   Excc,rtt,0 ou
                     �M_,.M__,./ ..,Dc=D-/ccyccy-y-cy-                                                  StQn.:1turo of attorney


                                                                                                         Dn1n 11'gncd
   S•qnaturc ot polillonir.r      or rccrcsomcave.        inc!Udtng   rcpreeentatwe's titlo                                  MM I OD /YYYY




Official Form 205                                                            Involuntary Pcllllon Against a Non-Individual                                             page 4
            Case 20-11157                      Doc 1            Filed 05/20/20 Entered 05/20/20 11:14:11                                         Desc Main
                                                                   Document    Page 5 of 7



Debtor            Legacy Global Sports, L.P.                                                                Case number(,tlv'luwn)                               _
                 Namo




   Name and mailing address of petitioner
     Bay State Hockey, LLC d/b/a/Junior Bruins Hockey                                         Joseph S.U. Bodoff
                                                                                              Printed name
   Name
                                                                                              Rubin and Rudman LLP
     121 Donald Lynch Blvd.                                                                   Firm name. if any
    Number       Street

     Marlborough                                    MA                  01752                 53 State Street
                                                                                              Number     Slreel
    City                                           State               ZIP Code
                                                                                              Boston                                    MA            02109
                                                                                             City                                      State          ZIP Code
    Name and mailing address of petitioner's representative, If any
                                                                                                                  617-330-7038       Email   jbodoff@rubinrudman.com
                                                                                              Contact phone
     Christopher Masters
    Name
                                                                                              Bar number        549116
     121 Donald Lynch Blvd.
     Number      Street
                                                                                              State               MA
      Marlborough                                   MA                  01752
     City                                           State               ZIP Code


     I declare under penalty of perjury that the foregoing is true and correct.

    Executed on ------
                MM I DD /YYYY                                                                 Signature of attorney



                                                                                              Date signed
    Signature of petitioner or representative, including representative's title                                   MM   I DD IYYYY




     Name and mailing address of petitioner

      Super Series AAA, LLC                                                                    Joseph S.U. Bodoff
                                                                                              Printed name
     Name
                                                                                               Rubin and Rudman LLP
      7250 Woodmont Ave, Suite 210                                                            Firm name. if any
     Number       Street

                                                     MD                  20814                 53 State Street
      Bethesda                                                                                Number     Street
                                                    -t-
                                                     S t_
                                                        a e             ZIP Code
     City
                                                                                               Boston                                   MA             02109
                                                                                              City                                      State         ZIP Cod"
     Name and mailing address of petitioner's representative, If any
                                                                                              Contactphone        617-330-7038       Email   jbodoff@rubinrudman.com
      Jeremy Dallow
     Name
                                                                                              Bar number          549116
      7250 Woodmont Ave, Suite 21 O
     Number      Street
                                                                                              State               MA
      Bethesda                                       MD                  20814
     City
                                                    -----
                                                    State ZIP Code


     I declare under penalty of perjury that the foregoing is true and correct.            ��-
                                                                                             �
     Executed on        05/j 9/20
                     MM I DD /YYYY



 x
      ,gna
           �Qt;
     S./ t ure   or pe 1·u, oner or representauve,
                                              "    •      · representative's tlUe
                                                   1nciud1ng
                                                                                               Date ,igned          o?} U) �
                                                                                                                  MM /DD/�




Official Form 205                                                  Involuntary Petition Against a Non-Individual                                       page4
 Case 20-11157                       Doc 1                   Filed 05/20/20 Entered 05/20/20 11:14:11                                          Desc Main
                                                                Document    Page 6 of 7




             -Legacy Global Sports, LP.                                                                   C11e    number,,._. ._                                _




 Namo and malllng addross of potitloner
  KMD Hockey, LLC dlb/a Rhode Island Sports Center                                           Joseph S.U. Bodoff
 Name                                                                                       Ponied name

  1186 Eddie Dowling Highway                                                                 Rubin and Rudman LLP
  Number     Slreet

  North Smithfield                              RI                      02896                53 State Street
  City                                                                  ZIP Code             Nll!Tlber   Stnm

                                                                                             Boston                                   MA             02109
                                                                                             City                                     Slate          ZIP Code
  Namo and malllng address of peUtionor's ropresontativo, if any
                                                                                                                  617-330-7038     Em:ail   jbodoff@rubinrudman.com
   Dan Fawcett                                                                               Contld phone
  Name
                                                                                             Bar number      549116
   1186 Eddie Dowling Highway
  Numb«      StmDI
                                                                                             Slate            MA
   North Smithfield                              RI                      02896
  City                                         Slate                    ZIP Code

   I dedare under penalty of perjury that the foregoing is true and correct               x�
  �ledon           <f;i.,9 /2,0�
                 Mi.t1001Yvvv                                      /J
x0�                                     �:++/-
   s1g"'11"'" or petitioner°' 111p-n1atvo, induding 111p1esentatilla's title
                                                                                             Dato s�nod           07   l'LOJ.�
                                                                                                                 MM I DI




   Namo and malling address of petltloner

    Lynch Hockey, LLC                                                                         Joseph S.U. Bodoff
                                                                                             Printed name
   Name
                                                                                              Rubin and Rudman LLP
    25 Andrew Ferland Way                                                                    Firm name, , 11ny
    Number     Stteel

    Pawtucket                                     RI                      02860               53 State Street
                                                                         ZIP Codo             Numt>er    Stteel

                                                                                              Boston                                   MA            02109
                                                                                              City                                    S:.ite         ZIP Code
   Namo and malling address of petitioner's representative, if any
                                                                                              canta:tphone        617-330-7038     Emai     jbodoff@rubinrudman.com
     Dan Fawcett
    Name
                                                                                              Bar number         549116
    25 Andrew Ferland Way
    Number     Slnnlt
                                                                                              State               MA
    Pawtucket                                      RI                     02860
                                                S=cta-:-et               ZIP Code


    I dedare under penalty of perjury that 11\e foregoing Is true and correct.

    Ex8CIJllld on  [/�o /JtM                                 ;J·
        ��
                          00        Y
                                        /,? -=-_dj__-
x ��                               �                                                          D•to slgned
    5(9natuns of petitioner or rep<MentalMI, lnduding repR:scnlative'1 llte




Official f'onn 205                                                 Involuntary Petition Against a Non-Individual                                      pages
  Case 20-11157         Doc 1    Filed 05/20/20 Entered 05/20/20 11:14:11                Desc Main
                                    Document    Page 7 of 7



DEBTOR:        Legal Global Sports, L.P.                                 CASE NO.:

13. Continued – Each petitioner’s claim

                                                                          Amount of the Claim
 Name of Petitioner                       Nature of Petitioner’s Claim    Above the Value of Anv
                                                                          Lien
 KMO Hockey LLC                           Unpaid ice rink rental cost                  $8,783.26
 d/b/a Rhode Island Sports Center

 Lynch Hockey, LLC                        Unpaid ice rink rental cost                  $8,783.26

 Subtotal from page 3                                                                $184,575.95

                                          TOTAL OF PETITIONERS’                      $202,142.47
                                          CLAIMS




                                                                                 (continued from page 3)
